FILED
                            NOT FOR PUBLICATION                             JUN 11 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



YANSEN DERYAWAN,                                 No. 09-70360

              Petitioner,                        Agency No. A099-736-271

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 7, 2013 **
                               Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and DU, District Judge.***

       Yansen Deryawan, a native and citizen of Indonesia, seeks review of the

decision of the Board of Immigration Appeals’ (BIA) affirming an Immigration



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Miranda Du, District Judge for the U.S. District Court
for the District of Nevada, sitting by designation.
Judge’s (IJ) denial of his claims for asylum, withholding of removal, and relief

under the Convention Against Torture. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that Deryawan did not

suffer past persecution. Although Deryawan and his family were victims of

repeated discrimination and harassment on account of their Christian faith and

Chinese ethnicity, these experiences, considered individually or cumulatively, do

not compel the conclusion that Deryawan suffered past persecution. Halim v.

Holder, 590 F.3d 971, 975–76 (9th Cir. 2009); Wakkary v. Holder, 558 F.3d 1049,

1059–60 (9th Cir. 2009).

      Substantial evidence supports the BIA’s finding that Deryawan did not show

a well-founded fear of future persecution. Deryawan’s claim that he fears future

persecution is undercut by his family’s continued residence in Indonesia without

harm and by his initial plan to return to Indonesia. Sinha v. Holder, 564 F.3d 1015,

1022 (9th Cir. 2009); Loho v. Mukasey, 531 F.3d 1016, 1017–18 (9th Cir. 2008).

Deryawan is also not entitled to relief under a disfavored group analysis because he

has not made a sufficient showing of individualized risk. Halim, 590 F.3d at 979.

      Similarly, Deryawan did provide sufficient evidence to compel the




                                    Page 2 of 3
conclusion that he is likely to be tortured upon his return to Indonesia. Wakkary,

558 F.3d at 1068.

      We also deny Deryawan’s claim that he is entitled to relief because the IJ

violated his due-process rights. Because “the factual record adequately supports

the denial of [Deryawan’s] application for relief, we cannot find that the alleged

bias held by the IJ was the basis for the denial of the application.” Vargas-

Hernandez v. Gonzales, 497 F.3d 919, 926 (9th Cir. 2007).

      DENIED.




                                     Page 3 of 3